Citation Nr: 1735706	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lower back spindle cell neoplasm consistent with desmoid tumor (desmoid tumor).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988 and from April 1989 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is associated with the claims file.  Subsequent to that hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2016).


FINDING OF FACT

The Veteran's desmoid tumor had onset during active service.


CONCLUSION OF LAW

The criteria for service connection for desmoid tumor have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran complained of back pain during service following an injury during her deployment.  August 2006 x-rays taken during service found significant degenerative disc disease.  No MRI or ultrasound was performed.  As noted by the October 2015 VA examiner, the existing testing had found a plausible musculoskeletal cause for her back pain.  The Veteran continued to complain of back pain after her separation and in November 2008 underwent a MRI.  This MRI found moderate to severe degenerative spondylosis and a soft tissue mass on the lower right side.  A January 2009 biopsy diagnosed this mass as a spindle cell neoplasm and later desmoid-type fibratosis.  

Based on the above, the Veteran has a current diagnosis of desmoid tumor and documented in-service complaints of back pain.   The remaining question is whether these in-service complaints are related to her current desmoid tumor.

To that end, the record contains conflicting opinions.  The October 2015 VA examiner found that the Veteran's desmoid tumor was less likely than not incurred or caused by the back pain during service.  This examiner noted that the Veteran was treated for back strain in service following the described injury, no skin lesions were noted during her in-service treatment for back pain, and the initial report of a mass on her back was November 2008, noting its presence for two months.  Ultimately, this examiner found that etiology of desmoid tumors was unknown and the Veteran's musculoskeletal conditions of the degenerative changes of the lumbar spine and the lumbar strain were more plausible explanations for her continued low back pain.

By contrast, the August 2015 private opinion found that the tumor was present in 2006 and was the cause of the Veteran's back pain.  This examiner noted that these tumors were slow growing and it probably was present earlier but was too small to cause symptoms.  In a May 2017 private opinion, this physician again linked the Veteran's desmoid tumor to her low back injury in 2006, finding that she "had the tumor present on active duty."

The Veteran served as a hospital corpsman and testified that she is a nurse.  As such her medical statements are competent evidence.  In her May 2017 testimony, the Veteran stated that she had had right-sided back pain ever since the in-service injury and this was ultimately diagnosed as desmoid tumor following imaging studies.  Moreover, the Board finds her testimony credible.

Additionally, although not fully explained in the private opinions submitted, the Veteran testified that her private physician stated that desmoid tumors usually began with an injury.

Thus, the record appears to be in relative equipoise on the question of whether the desmoid tumor began during the Veteran's military service.  As reasonable doubt must be resolved in the Veteran's favor, all elements are met and service connection must be granted.

ORDER

Service connection for lower back spindle cell neoplasm consistent with desmoid tumor is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


